DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s response filed 17 June 2022 has been considered and entered. Accordingly, claims 1-5, 7-12, and 14-20 are pending in this application. Claims 6 and 13 are cancelled; claims 1, 8, and 15 are currently amended; claims 2-5, 7, 9-12, 14, and 16-20 are original.

Allowable Subject Matter
Claims 1-5, 7-12, and 14-20 are allowed.

The following is an examiner’s statement of reasons for allowance: Although querying a denormalized schema object in of itself is not novel, e.g. such is common and well-known in database queries (see also previously cited McCrady et al. (US 2005/004888 A1), modifying the closest prior art of record, Golub (US 20201/0132757 A1) such that the metadata object is a denormalized schema with the specific claimed contents and also used in the specific manner being claimed in independent claims 1, 8, and 15, would not have been obvious without at least improper hindsight reasoning. These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record. The dependent claims 2-5, 7, 9-12, 14, and 16-20 being definite, enabled by the specification, and further limiting to the independent claims 1, 8, and 15, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bandyopadhyay et al. (US 2017/0366637 A1) discloses obtaining flow control variables at run-time at any instant to determine whether to perform a function, i.e. caching of a particular object ([0091]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E RICHARDSON whose telephone number is (571)270-1917. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571) 272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James E Richardson/Primary Examiner, Art Unit 2167